                                                   1
                                                       A PROFESSIONAL CORPORATION
                                                   2   Carl L. Fessenden, SBN 161494
                                                   3   Megan E. Nevin, SBN 304122
                                                       350 University Ave., Suite 200
                                                   4   Sacramento, California 95825
                                                       TEL: 916.929.1481
                                                   5   FAX: 916.927.3706

                                                   6   Attorneys for Defendants NEVADA COUNTY, NEVADA COUNTY
                                                       SHERIFF’S DEPARTMENT and SHERIFF KEITH ROYAL
                                                   7
                                                   8                                     UNITED STATES DISTRICT COURT
                                                                                        EASTERN DISTRICT OF CALIFORNIA
                                                   9
                                                  10
                                                       JOHN DAVID PETERSON, an individual,               CASE NO. 2:19-cv-00949-JAM-EFB
                                                  11
                                                       v.
                                                  12                                                     JOINT STIPULATION TO EXTEND
                 350 University Ave., Suite 200




                                                       NEVADA COUNTY, CALIFORNIA, a                      TIME FOR DEFENDANTS TO FILE
                                                  13
                    Sacramento, CA 95825




                                                       county government and operator of the             RESPONSIVE     PLEADING      TO
PORTER | SCOTT



                      FAX: 916.927.3706
                      TEL: 916.929.1481




                                                  14   NEVADA            COUNTY          SHERIFF’S       PLAINTIFF’S COMPLAINT; ORDER
                                                       DEPARTMENT; and the following persons
                                                  15   both as individuals and in their capacity as
                                                  16   officials, employees or contractors of Nevada     Complaint Filed: 05/24/2019
                                                       County; SHERIFF KEITH ROYAL; and
                                                  17   Does 1 through 10; and CORRECTIONAL
                                                       MEDICAL GROUP COMPANIES, INC.;
                                                  18   and its personnel Does 11 through 20; and
                                                  19   THE CITY OF GRASS VALLEY, a
                                                       municipality and the operator of the GRASS
                                                  20   VALLEY POLICE DEPARTMENT; and the
                                                       following person, both as an individual and in
                                                  21   their capacity as an employee thereof, Officer
                                                  22   Doe 21 and Does 22 through 25,

                                                  23               Defendants.
                                                       ___________________________________/
                                                  24
                                                  25
                                                               IT IS HEREBY STIPULATED and agreed by and between Plaintiff JOHN DAVID
                                                  26
                                                       PETERSON, and Defendants NEVADA COUNTY, NEVADA COUNTY SHERIFF’S
                                                  27
                                                       DEPARTMENT and SHERIFF KEITH ROYAL, through their respective counsel, that the time for
                                                  28
                                                       Defendants to respond to the Complaint shall be extended to August 16, 2019. The parties are in the
                                                                                                    1
                                                            JOINT STIPULATION TO EXTEND TIME FOR DEFENDANTS TO FILE RESPONSIVE PLEADING TO
                                                                                     PLAINTIFF’S COMPLAINT; ORDER
                                                   1   process of determining the procedure for service of summons on the individually named Defendants.
                                                   2   An extension is necessary in an effort to avoid the duplicity of multiple responses to the Complaint.
                                                   3
                                                   4                                                Respectfully submitted,
                                                   5   Dated: July 29, 2019                         PORTER SCOTT
                                                                                                    A PROFESSIONAL CORPORATION
                                                   6
                                                   7
                                                                                                    By      /s/Carl L. Fessenden
                                                   8                                                        Carl L Fessenden
                                                                                                            Megan E. Nevin
                                                   9
                                                                                                            Attorneys for Defendants
                                                  10
                                                       Dated: July 29, 2019                         LAW OFFICES OF PATRICK H. DWYER
                                                  11
                                                  12
                                                                                                    By     /s/Patrick H. Dwyer (authorized 07/26/2019)
                 350 University Ave., Suite 200




                                                  13                                                        Patrick H. Dwyer
                    Sacramento, CA 95825
PORTER | SCOTT




                                                                                                            Attorney for Plaintiffs
                      FAX: 916.927.3706
                      TEL: 916.929.1481




                                                  14
                                                  15
                                                                                                    ORDER
                                                  16
                                                  17          PURSUANT TO STIPULATION, IT IS SO ORDERED.
                                                  18
                                                  19    Dated: July 29, 2019                               /s/ John A. Mendez
                                                                                                           HONORABLE JOHN A. MENDEZ
                                                  20                                                       United States District Court Judge
                                                  21
                                                  22
                                                  23
                                                  24
                                                  25
                                                  26
                                                  27
                                                  28

                                                                                                  2
                                                          JOINT STIPULATION TO EXTEND TIME FOR DEFENDANTS TO FILE RESPONSIVE PLEADING TO
                                                                                   PLAINTIFF’S COMPLAINT; ORDER
